DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roger Chen (67314) on 2022.08.09 in response to electronic interview conducted 2022.08.08.
The application has been amended as follows: 

Regarding Claims 1 – 3 and 10 – 12: Claims 1 – 3 and 10 – 12 have been canceled 

Regarding Claim 8: Claim 8 has been amended to read as follows:

Claim 8, Line 2, has been amended to read as “wherein the lower support is fixedly connected”

Allowable Subject Matter
Claims 4 – 9 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 4 and 6 recite “a lower support fixedly connected to the enclosing wall and located at the inlet, the lower support having a plurality of second through holes; a second cover film comprising a second central connection portion and a plurality of second movable cover portions connected to the second central connection portion, the second cover film being located between the lower support and the frame sheet, the second central connection portion being fixed on a central portion of the lower support, the second movable cover portions selectively covering the second through holes,” “the second movable cover portions lift in the first direction relative to the second through holes, so as to push air in the first air cavity out through the outlet and draw in external air into the second air cavity from the inlet,” and “a third cover film comprising a third central connection portion and a plurality of third movable cover portions connected to the third central connection portion, the upper support being located between the third cover film and the first cover film, the third central connection portion being fixed on a central portion of the upper support, the third movable cover portions selectively covering the third through holes,” respectively.
The closest known prior art device was taught by US 2008/0304979, “Lucas”, in view of US 2017/0138357 “Kondo.” The device of Lucas in view of Kondo discloses features of the independent claims however, Lucas and Kondo fail to explicitly disclose the aforesaid features of the independent claims directed towards a lower support having a plurality of second through holes; a second cover film comprising a second central connection portion and a plurality of second movable cover portions connected to the second central connection portion and a third cover film comprising a third central connection portion and a plurality of third movable cover portions connected to the third central connection portion, the third movable cover portions selectively covering the third through holes. The device of Lucas in view of Kondo discloses the general arrangement of the piezoelectric pump having a vibrating membrane; however, they fail to disclose an arrangement having a second and third valve arrangement paired with a upper and lower support which, and further having the valve arrangement mounted with a central portion such that they fail to explicitly disclose the claimed arrangement. Although such features may exist in the art, no motivation outside of the instant claims has been found to incorporate them into a device such as that disclosed by Lucas in view of Kondo.
Several searches have also not yielded any prior art references or combination of references that would fully anticipate or render obvious all of the claimed limitations of the instant independent claims. As a result, the instant pending claims are deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2008/0304979 – Airflow generating device
US 2017/0138357 – Fluid pumping device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN DOYLE whose telephone number is (571)270-5821.  The examiner can normally be reached on Monday - Friday, 0900 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BENJAMIN DOYLE/
Examiner, Art Unit 3746
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746